290 S.W.3d 158 (2009)
James B. GEITZ, Appellant,
v.
Yolanda HUTCHINSON, Missouri Department of Corrections, Respondent.
No. WD 69422.
Missouri Court of Appeals, Western District.
August 11, 2009.
Appellant acting pro se.
*159 Shaun J. Mackelprang and Stephen D. Hawke, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
James Geitz appeals a judgment granting the Department of Corrections' motion to dismiss his petition for declaratory judgment. Affirmed. Rule 84.16(b).